PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of					:				
LOUIS DESANTO, KEITH 				:
Application No.:  17/368,966				:	DECISION ON PETITION
Filed:  July 07,2021					:
Title:  	PARALLEL CONVEYOR BELTS, DIRECT WIRELESS CHARGING SYSTEMS UTILIZING ARTIFICIAL INTELLIGENCE AND MACHINE LEARNING  

 
This is a decision on the renewed petition filed July 18, 2022, under the unintentional application of 37 CFR 1.137(a), to revive the above-identified application.  

The petition is GRANTED.

The above-identified application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional Application (Notice) mailed July 27, 2021. The Notice set a period for reply of two (2) months from the mail date of the Notice. No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the above-identified application became abandoned on September 28, 2022.  A Notice of Abandonment was mailed on March 28, 2022.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that of (1) the surcharge fee of $40 and the fee of $120 for 1 independent claims over 3; (2) the petition fee of $525 submitted on May 03, 2022; and (3) the required statement of unintentional delay have been received.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Accordingly, since the $160.00 extension of time submitted on May 03, 2022, was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credit to petitioner’s deposit account in due course. 

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Keith Louis DE Santo, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.
 
This matter is being referred to the Office of Patent Application Processing.


/Dale A. Hall/Paralegal Specialist, OPET